Citation Nr: 0615795	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-28 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral leg 
disorder, to include as secondary to bilateral pes planus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2001 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The May 2001 rating 
decision denied reopening the veteran's claim for service 
connection for bilateral pes planus on the basis that new and 
material evidence had not been submitted.  Similarly, the 
March 2002 rating decision denied reopening the claims for 
service connection for bilateral leg pain and low back pain.  
The veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on April 4, 2006, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, including a photograph and private medical records, 
which were not previously considered by the RO.  However, the 
veteran submitted a waiver of the RO's initial consideration 
of the evidence in April 2006.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision.

The merits of the veteran's claims for service connection for 
bilateral pes planus, bilateral leg pain, and low back pain 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A December 1957 Board decision denied service connection 
for bilateral pes planus.

3.  The evidence received since the December 1957 Board 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for bilateral pes planus.

4.  A December 1957 Board decision denied service connection 
for a bilateral leg disorder.

5.  The evidence received since the December 1957 Board 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim for a 
bilateral leg disorder.

6.  A December 1957 Board decision denied service connection 
for a back disorder.

7.  The evidence received since the December 1957 Board 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a low back disorder.


CONCLUSIONS OF LAW

1. The Board's December 1957 decision, which denied 
entitlement to service connection for bilateral pes planus, 
is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2005).

2.  The evidence received subsequent to the Board's December 
1957 decision is new and material, and the claim for service 
connection for bilateral pes planus is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 20.1105 (2005).

3.  The Board's December 1957 decision, which denied 
entitlement to service connection for a bilateral leg 
disorder, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2005).

4.  The evidence received subsequent to the Board's December 
1957 decision is new and material, and the claim for service 
connection for a bilateral leg disorder is reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2005).

5.  The Board's December 1957 decision, which denied 
entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1104 (2005).

6.  The evidence received subsequent to the Board's December 
1957 decision is new and material, and the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen the claims 
for service connection for bilateral pes planus, a bilateral 
leg disorder, and a low back disorder.  VCAA specifically 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  In the decision below, the Board has reopened 
the veteran's claims for service connection for bilateral pes 
planus, a bilateral leg disorder, and a low back disorder, 
and therefore, regardless of whether the requirements of the 
VCAA have been met in this case, no harm or prejudice to the 
appellant has resulted.  Therefore, the Board concludes that 
the provisions of the VCAA and the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication. Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 2004); 
38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefts because it has been 
shown that his disability pre-existed service and was not 
aggravated in service.  See Wagner, 370 F.3d at 1094-1096.  
In such cases, where the presumption of sound condition at 
entrance to service cannot be rebutted, the assumption of the 
fact for which the presumption stands -- that is, that the 
veteran was in sound condition at entry to service as to the 
disability for which he seeks service connection -- must be 
assumed as a matter of law.  Accordingly, service connection 
may not be granted on the basis of aggravation of a 
preexisting disease or injury in such a case.  Rather, where 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim must be considered 
one for service incurrence or direct service connection.  See 
Wagner, 370 F.3d at 1094-1096 (indicating that, in cases 
where the presumption of soundness cannot be rebutted, the 
effect is that claims for service connection based on 
aggravation are converted into claims for service connection 
based on service incurrence).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board observes that the veteran's claims for service 
connection for bilateral pes planus, a bilateral leg 
disorder, and a low back disorder were previously considered 
and denied by the Board in a decision dated in December 1957.  
The appellant was provided a copy of that decision, and the 
Board's decision in the matter is final. See 38 U.S.C.A. §§ 
7103, 7104(b); 38 C.F.R. § 20.1100.
 
In April 2001, the veteran essentially requested that his 
claim for service connection for bilateral pes planus be 
reopened, and in an August 2001 statement, he similarly 
requested that his claims for service connection for a 
bilateral leg disorder and a back disorder be reopened.  The 
May 2001 and March 2002 rating decisions now on appeal denied 
reopening the veteran's claims, but the September 2005 
Supplemental Statement of the Case appears to have later 
reopened the veteran's claims for service connection for 
bilateral pes planus, a bilateral leg disorder, and a low 
back disorder and adjudicated those claims on a de novo 
basis.  As will be explained below, the Board believes that 
the RO's adjudication regarding reopening the veteran's 
claims for service connection for bilateral pes planus, a 
bilateral leg disorder, and a low back disorder is ultimately 
correct.  Nevertheless, the requirement of submitting new and 
material evidence is a material legal jurisdictional issue 
that the Board is required to address on appeal, despite the 
RO's actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996) (Statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
potential jurisdictional defect may be raised by court of 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, once apparent, must be adjudicated).  Thus, the 
Board has recharacterized the issue on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claims for service connection for 
bilateral pes planus, a bilateral leg disorder, and a low 
back disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as were the applications in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the December 1957 Board decision denied the 
veteran's claims for service connection for bilateral pes 
planus, a bilateral leg disorder, and a back disorder.  In 
that decision, the Board found that the veteran had a 
bilateral symptomatic foot condition that existed prior to 
service.  It was noted that the symptoms reported during 
service were acute and transitory and that the veteran's feet 
were normal at the time of his discharge examination.  As 
such, the evidence failed to establish that the veteran's pes 
planus was aggravated during active duty, and it was 
determined that service connection was not warranted.  In 
addition, the Board indicated that the veteran's complaints 
pertaining to his leg muscles in service were considered 
manifestations of his pre-existing pes planus.  The evidence 
did not otherwise establish that the veteran had any current 
disability that was incurred in or aggravated by active duty, 
and thus, service connection for a bilateral leg disorder was 
not warranted.  With respect to a back disorder, the Board 
noted that the veteran's service medical records, including 
his discharge examination, were negative for any such 
disability.  The evidence did not establish that any current 
orthopedic disorders were present during his active duty.  As 
such, the Board found that service connection for a back 
disorder was not warranted.  

The evidence associated with the claims file subsequent to 
the December 1957 Board decision includes private medical 
records, a lay statement, a photograph, and April 2006 
hearing testimony as well as the veteran's own assertions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the December 1957 decision 
and finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claims for service connection for bilateral pes planus, a 
bilateral leg disorder, and a low back disorder.  This 
evidence is certainly new, in that it was not previously of 
record.  The Board also finds the October 2003 lay statement 
to be material because it is so significant that it must be 
considered to fairly decide the merits of the claims.  In 
this regard, the Board notes that a fellow serviceman 
submitted a statement in which he recalled the veteran having 
problems with his feet, leg, and back during his period of 
service.  It was also noted that the veteran had difficulty 
keeping up with his duties because of his feet and that he 
was reassigned to a new position.  In addition, the private 
medical records dated in March 2001 also indicated that the 
veteran had flat feet, which could contribute to the leg and 
back pain for which he was being treated.  Therefore, the 
Board finds that new and material evidence has been presented 
to reopen the veteran's previously denied claims for service 
connection for bilateral pes planus, a bilateral leg 
disorder, and a back disorder.  However, as will be explained 
below, the Board is of the opinion that further development 
is necessary before the merits of the veteran's claims can be 
addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral pes planus is 
reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral leg 
disorder is reopened, and to this extent only, the appeal is 
granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand: To obtain additional treatment records 
and to afford the veteran a VA examination.

As discussed above, the VCAA requires, among other things, 
that the VA assist a claimant in obtaining that evidence.  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been notified of the VCAA in connection with his current 
claims for service connection for a bilateral leg disorder 
and for a back disorder.  In this regard, the Board notes 
that the record does not include a document sent in 
connection with those claims that discusses 
the VCAA or the evidence necessary to substantiate his claims 
for service connection for a bilateral leg disorder and a 
back disorder.  The Court has indicated that such specific 
notice is required to comply with the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date for the disabilities on appeal.  
As those questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
appellant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish a disability rating 
and an effective date.  

Further, it appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran submitted a statement in 
March 2004 in which he indicated that he had been treated at 
VA Medical Center between 1945 and 1950 for a back problem.  
He also identified another first name that could be listed on 
his records.  However, the claims file does not contain any 
VA medical records dated from 1945 to 1950, nor is there any 
indication that such records were searched using the other 
identified name.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to bilateral pes planus, a bilateral leg disorder, 
and a back disorder.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for bilateral pes planus.  His service 
medical records indicate that his feet were normal at the 
time of his February 1943 induction examination.  However, he 
later sought treatment for his feet in August 1944 at which 
time he reported having problems prior to entering service.  
He was assessed as having symptomatic, second degree pes 
planus.  He was subsequently evaluated for reclassification 
at which time his final diagnosis was listed as symptomatic, 
third degree, bilateral pes planus with moderate pronation.  
It was noted that the disorder had existed prior to his 
induction into service.  Nevertheless, his September 1945 
discharge examination found his feet to be normal.  The Board 
notes that the veteran's current treatment records document 
him as having bilateral pes planus.  

However, on remand, the RO should readjudicate whether the 
presumption of soundness can be rebutted in this case under 
the standard in the law as interpreted by VA General Counsel 
and in Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 
2004) (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence), 
discussed above.  VAOPGCPREC 3-03 (July 16, 2003).  In 
addition, the Board is of the opinion that a VA examination 
and medical opinion are necessary to provide the medical 
information needed to decide the appeal.  38 C.F.R. 
§ 3.159(c)(4).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
VCAA letter in connection with his 
claims for service connection for 
bilateral pes planus, a bilateral leg 
disorder, and a back disorder.  The 
letter should inform him of the 
information and evidence that is 
necessary to substantiate the claim; 
(2) inform him about the information 
and evidence that VA will seek to 
provide; (3) inform him about the 
information and evidence he is expected 
to provide; and (4) ask him to provide 
any evidence in his possession that 
pertains to the claims.  The letter 
should also include an explanation as 
to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).  

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for 
bilateral pes planus, a bilateral leg 
disorder, and a back disorder.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for VA 
treatment records dated from 1945 to 
1950.  A search for VA medical records 
should also be made using the name 
identified by the veteran in a March 
2004 statement.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the veteran's bilateral pes 
planus, and any current low back and 
bilateral leg disorders.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  

Following examination of the veteran, the 
examiner must express an opinion about 
whether bilateral pes planus is related 
to a disease or injury shown in service.  
In this regard, the examiner should note 
that there is a legal question in this 
case to be resolved by the adjudicator as 
to whether bilateral pes planus existed 
prior to service.  Therefore, for the 
purpose of providing medical information 
which may be needed in the case, the 
examiner is asked to assume that the 
bilateral pes planus pre-existed service 
in answering the question below:
Assuming that bilateral pes planus 
existed prior to service, the examiner 
should address whether this disability 
was aggravated by service.  By 
"aggravation", the Board means a 
permanent increase in severity of the 
underlying disability not due to natural 
progression.  Temporary or intermittent 
flare-ups of symptoms of a preexisting 
condition, alone, do not constitute 
aggravation unless the underlying 
condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In addition, the examiner should render 
an opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
any current low back or bilateral leg 
disorders are the result of, or made 
worse by, bilateral pes planus.  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  In readjudicating the issue of 
service connection for bilateral pes 
planus, the RO should address the legal 
question of whether bilateral pes planus 
preexisted service.  Concerning this, the 
law provides that in order to rebut the 
presumption of sound condition under 
section 1111 of the statute for disorders 
not noted on the entrance or enlistment 
examination, VA must show by clear and 
unmistakable evidence both that the 
disease or injury existed prior to 
service and that the disease or injury 
was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


